          Case 5:20-cr-00014-F Document 39 Filed 07/22/20 Page 1 of 4




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                  )
                                            )
               Plaintiff,                   )
                                            )
 -vs-                                       )     Case No. CR-20-014-F
                                            )
 TARENCE D. McLANE and                      )
 JEREMIAH D. BOUZIDEN,                      )
                                            )
               Defendants.                  )


                                    ORDER

        The trial of this case is CONTINUED to the September, 2020 jury
docket (subject to a further continuance to a later docket, as may be necessitated
by the current public health emergency).
        As set forth in General Order (G.O.) 20-19, entered by the Chief Judge
on July 20, 2020, limited criminal jury trials are being conducted by this
judicial district on the August 11, 2020 jury trial docket due to the court’s
phased resumption of operations necessitated by the COVID-19 pandemic.
This case will not be one of the cases tried on the August 11, 2020 jury trial
docket.
        This order is entered pursuant to the applicable provisions of the Speedy
Trial Act, as more fully set forth below.
        The relevant provisions of the Speedy Trial Act, specifically 18 U.S.C.
§ 3161(h)(7)(A), exclude from the speedy trial calculation any period of delay
       Case 5:20-cr-00014-F Document 39 Filed 07/22/20 Page 2 of 4




resulting from a continuance granted by any judge on his own motion if the
judge finds that the ends of justice served by taking such action outweigh the
best interest of the public and the defendant in a speedy trial. On the basis of
the threat the pandemic poses to the health of the public, litigants (including
criminal defendants), jurors, witnesses, officers of the court, court staff and
other individuals whose responsibilities normally entail direct personal
involvement with proceedings in this court, the court quite easily finds that the
ends of justice served by taking this action outweigh the best interest of the
public and the defendants in a speedy trial. The court also notes that the
justification for delayed proceedings in this case will last only as long as the
present serious public health emergency continues to present the threat
described above.
      Under the Sixth Amendment, and aside from Speedy Trial Act
considerations, the court, in the discharge of its duty to protect the defendants’
constitutional right to a speedy trial, takes into account: (1) the length of the
delay, (2) the reason for the delay, (3) whether the defendants have asserted
their right to a speedy trial, and (4) whether the delay will prejudice the
defendants. Barker v. Wingo, 407 U.S. 514, 530 (1972). Taking these factors
into account, the court finds that a reasonable delay (potentially longer than the
delay directly resulting from this order but not unlimited) in bringing this case
to trial is compellingly justified for the public health reasons already mentioned
in this order. The court is aware of no circumstances, specific to this case, that
would suggest that the limited delay contemplated by this order will be
prejudicial to the defendants. To the contrary, and to take but one example, the
court opines that it would be prejudicial to the defendants, and potentially




                                        2
       Case 5:20-cr-00014-F Document 39 Filed 07/22/20 Page 3 of 4




violative of the defendants’ constitutional right to effective assistance of
counsel, to put defendants’ counsel in the position of having to prepare for trial–
with the necessity of personal interaction with witnesses and others–in the face
of the serious health risks now prevalent in the community. In this regard, the
court notes the Statement of Principles adopted by the Executive Committee of
the National Association of Criminal Defense Lawyers. That document states,
as relevant here:
      4.      Criminal Proceedings Require That Conditions Are
      Restored That Ensure Defense Counsel Can Meet Their Sixth
      Amendment Obligations, Including the Conditions Necessary for
      Robust, Ethical Attorney-Client Relationships.
      . . . .
      Conflict-free representation is not possible when defense counsel
      are placed at risk of infection and fear contagion. Fear of
      transmission on the part of client or counsel fatally undermines the
      trust and communication necessary to establish and maintain an
      attorney-client relationship. The accused cannot make intelligent
      and informed choices, including the decision to plead guilty,
      absent such a relationship.

      5.     Criminal Proceedings Require That Conditions Are
      Restored That Ensure Effective Representation by Conflict-Free
      Defense Counsel. Criminal proceedings require that defense
      counsel are able to meet their Sixth Amendment obligations
      including defense investigation and representation free of
      conflicts, including balancing personal health concerns against the
      needs of representation. Such representation is not possible where
      defense counsel and others, such as the families and staff of
      defense counsel, are placed at risk of infection.

      The court also expresses its expectation and confidence that the
government and its agents will take no action which, by virtue of the passage
of time, would impair the defendants’ right to effective assistance of counsel




                                        3
         Case 5:20-cr-00014-F Document 39 Filed 07/22/20 Page 4 of 4




and to a fair trial. By the same token, the court expresses its expectation and
confidence that counsel for the defendants will, without delay, bring to the
attention of the court any actual or impending developments or circumstances
which would, as a result of the delay contemplated by this order, jeopardize the
constitutional or statutory rights of the defendants.
        IT IS SO ORDERED this 22nd day of July, 2020.




20-0014p006.docx




                                        4
